WELLS, Judge.
By two of her assignments of error, defendant contends that the trial court erred in denying her motions to dismiss and to set aside the verdict. Her argument in the main is that the State’s evidence regarding the identity of the driver of the blue car was *122insufficient as a matter of law for the case to have been submitted to the jury or to have supported the jury verdict. We disagree.
To prevail against a motion to dismiss, the State must introduce substantial evidence of each element of the offense. State v. Childress, 321 N.C. 226, 362 S.E. 2d 263 (1987). On appeal of a motion to dismiss, the State is entitled to every reasonable inference that may be drawn from its evidence. State v. Byrd, 309 N.C. 132, 305 S.E. 2d 724 (1983). Where the State bases a portion of its case on circumstantial evidence, the sufficiency of the State’s evidence may be determined by drawing inferences from inferences. State v. Childress, supra. Further, where there exists a rational relationship between the facts proven and inferences drawn, the reasonable doubt burden of proof required of the State will be met. State v. Batdorf, 293 N.C. 486, 238 S.E. 2d 497 (1977); State v. Williams, 288 N.C. 680, 220 S.E. 2d 558 (1975).
In the case at bar, the State presented evidence that defendant had admitted that she was the only driver of the car and that the car was registered to her. Moreover, the State’s eyewitness, Ms. Emanuel, testified that she had seen a black woman driving a blue car which matched the description of both the defendant and her car. Such facts rationally give rise to the inference that defendant was the driver of the car which passed the stopped school bus. Batdorf, supra; Williams, supra.
Additionally, G.S. § 20-217(f), which was in effect both at the time of the violation and the trial, provided that proof that a particular motor vehicle violated the statute constituted prima facie evidence that the motor vehicle was driven at the time by the car’s registered owner. [G.S. § 20-217(f) expired 1 October 1987.] Although defendant told Flynn that she had not driven the car on 6 January 1987, such inconsistencies being for the jury to resolve, would not prevent submission of the case to the jury. Clark v. Bodycombe, 289 N.C. 246, 221 S.E. 2d 506 (1976); In re Adoption of Searle, 82 N.C. App. 273, 346 S.E. 2d 511 (1986). Furthermore, defendant’s evidence that her car was at John McRae’s at the time of the offense, being in direct conflict with the State’s evidence, would not have justified taking the case from the jury. Id.
*123Defendant’s argument that the State could not rely on N.C. Gen. Stat. § 20-71.1 (1983) is likewise unpersuasive. The statute provides for the presumption that the registered owner of the car is the party responsible for any mishaps caused by the car, but its admissibility is limited to civil cases. State v. Cotten, 2 N.C. App. 305, 163 S.E. 2d 100 (1968). As has already been pointed out, the pertinent statute, G.S. § 20-217(f) sets out a similar evidentiary presumption. The State, therefore, did not need to bring the evidence of ownership registration in under G.S. § 20-71.1. More importantly, even if the evidence of the registration had not been admissible, defendant’s having stated that she was the only driver of the car coupled with Ms. Emanuel’s description of the car and driver was sufficient evidence of defendant’s identity to go to the jury. See State v. Childress, supra. We hold that the trial court properly allowed the case to the jury and defendant’s third assignment of error is thus overruled.
Defendant, by her second argument and fourth assignment of error, contends that the trial court erred in denying her motion to set aside the verdict as being contrary to the greater weight of the evidence. Again, we disagree.
Ruling on a motion to set aside the verdict is addressed to the sound discretion of the trial court. State v. Powell, 74 N.C. App. 584, 328 S.E. 2d 613 (1985) and will not be reviewed on appeal in the absence of abuse of that discretion. Id.; State v. Puckett, 46 N.C. App. 719, 266 S.E. 2d 48 (1980).
In the present case, we believe there existed sufficient evidence from which the jury could infer that defendant was the driver of the blue car. Moreover, the jury was entitled to make such an inference under State v. Childress, supra.
Finding no abuse of discretion, we hold that the trial court’s denial of defendant’s motion to set aside the verdict did not constitute error.
No error.
Judges PARKER and ORR concur.